

LOAN PAYMENT AGREEMENT


This Loan Payment Agreement is by and between Pressure BioSciences, Inc. (the
“Company”), Resort Accommodations International, LLC (“RAI”), and Richard T.
Schumacher (“Schumacher”).


WHEREAS, in January 2002, the Company pledged a $1,000,000 interest bearing
deposit at Commerce Bank & Trust Company (the “Bank”) to secure its limited
guaranty of loans in the aggregate amount of $2,418,000 from the Bank to RAI, an
entity controlled by Schumacher, and, in connection therewith, the Company
obtained a junior security interest in collateral, consisting of Schumacher’s
shares of the Company’s common stock, pledged by Mr. Schumacher to the Bank;


WHEREAS, in January 2003, the $1,000,000 held in the interest bearing deposit
account pledged to the Bank was used by the Bank to satisfy its limited guaranty
obligation to the Bank (the “Taking”);


WHEREAS, as a result of the Taking, the Company has maintained a $1.0 million
loan receivable from Schumacher;


WHEREAS, following the payment in full by RAI and Schumacher of his loan to the
Bank in February 2005, the Company became the holder of a first priority
security interest in Schumacher's shares of the Company’s common stock to secure
the repayment of the Company's $1,000,000 loan receivable together with
associated accrued interest from Schumacher;


WHEREAS, Schumacher’s shares of the Company’s common stock constituting the
collateral currently consists of 479,657 shares of the Company’s common stock;


WHEREAS, the agreements and instruments evidencing the foregoing consist of that
certain Junior Participation Agreement dated as of January 15, 2002 by and
between the Bank, RAI, Schumacher and the Company, that certain Pledge and
Security Agreement dated as of January 15, 2002 by and between Schumacher, the
Company and the Bank (the “Pledge and Security Agreement”), that certain Limited
Guaranty dated January 15, 2002 from the Company to the Bank, that certain Sixth
Restated Loan Agreement dated as of January 15, 2002 by RAI in favor of the
Bank, as assignee of BankBoston, N.A., and that certain Sixth Note Modification
Agreement dated as of January 15, 2002 by and between RAI and the Bank, as
assignee of BankBoston, N.A. and the various other documents referred to in the
foregoing documents (together, the “Documentation”).


NOW THEREFORE, the Company, RAI, and Schumacher agree as follows:


1.  Representations and Warranties of Schumacher. RAI and Schumacher hereby
represent and warrant to the Company as follows:


 
 

--------------------------------------------------------------------------------

 
 
(a) Schumacher is the record and beneficial owner of, and has good and valid
title to the Shares (as defined in Section 2, below), subject to no lien
whatsoever except the liens created by the Pledge and Security Agreement.


(b) Each of Schumacher and RAI has the power and capacity to execute, deliver
and perform this Loan Payment Agreement. The execution, delivery and performance
of this Loan Payment Agreement do not and will not (i) violate, or cause
Schumacher or RAI to be in default, in any material respect under, any provision
of any law, rule, regulation, order, judgment, injunction, decree or award in
effect applicable to Schumacher or RAI, (ii) result in a breach of or constitute
a default under any agreement to which Schumacher or RAI is a party or by which
Schumacher’s or RAI’s property may be bound, or (iii) result in, or require, the
creation or imposition of any lien upon or with respect to any of the properties
now owned or hereafter acquired by Schumacher or RAI.


2 Repayment of Indebtedness. Schumacher does hereby sell, assign and transfer to
the Company 249,875 shares of the Company’s common stock (the “Shares”) owned by
Schumacher and held by the Company as collateral under the Documentation in
complete and full satisfaction of all amounts owed by Schumacher to the Company,
including principal in the amount of $1,000,000 and interest accrued in Q4 2006
in the amount of $25,487.42 for an aggregate amount of $1,025,487.42, under and
pursuant to the Documentation. Accompanying this Loan Repayment is a stock
power, executed by Schumacher, relating to the Shares (the ‘Stock Power”). The
value of the Shares has been determined by the Company and agreed to by
Schumacher to be $4.10 per share based upon the volume weighted average trading
price of the shares of the Company’s common stock on the NASDAQ Capital Market
during the 60 trading day period through and including the date hereof. The
Company hereby acknowledges payment in full and in complete satisfaction of all
amounts and obligations owing to the Company by Schumacher under the
Documentation.


3 Release of Collateral. In order to effectuate the sale, assignment and
transfer of the Shares to the Company and in connection with the repayment in
full of all amounts owing to the Company by Schumacher under the Documentation
as set forth in Section 2 above, the Company hereby releases the Shares from the
security interest held by the Company under the Pledge and Security Agreement.
The Pledge and Security Agreement is hereby terminated and the pledge and
security interest contemplated thereby is hereby released. The certificates
representing the Shares are being delivered by Schumacher and the Company to the
Company’s transfer agent, Computershare Trust Company, Inc., along with the
Stock Power, for transfer of the Shares into the name of the Company. The
Company is returning herewith Schumacher’s remaining shares of the Company’s
common stock previously held by the Company and subject to the Pledge and
Security Agreement, and Schumacher acknowledges receipt of such shares.


4. Further Assurances. RAI, Schumacher, and the Company each will execute and
deliver such further documents and do such further acts and things as the other
may reasonably request in order to effectuate the purposes of this Loan Payment
Agreement.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company, RAI, and Schumacher have executed this Loan
Payment Agreement, under seal, as of this 29th day of December, 2006.
 

 
PRESSURE BIOSCIENCES, INC.




By:_________________________
Title:________________________




 
____________________________
Richard T. Schumacher


 
RESORT ACCOMMODATIONS INTERNATIONAL, LLC




By:__________________________
Title:_________________________


 
 
 

--------------------------------------------------------------------------------

 